*330ON STATE’S MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing attention is called to the fact that in submitting the case to the jury the trial court made appellant’s guilt depend not upon “desertion” of his child, but upon his neglect and refusal to' support said child. Under such circumstances it is suggested that the general venue statute (Art. 211 C. C. P.) will control, and not Art. 603 P. C., which is set out in the original opinion. Art 211 C. C. P. reads as follows:
“If venue is not specifically stated, the proper county for the prosecution of offenses is that in which the offense was committed.”
The present prosecution is under Art. 602 P. C. As amended, Acts 1931, 42d Leg., p. 479, said article provides:
“Any husband who shall willfully desert, neglect, or refuse to provide for the support and maintenance of his wife who may be in necessitous circumstances, or any parent who shall willfully desert, neglect or .refuse to provide for the support and maintenance of his or her child or children under sixteen years of age, shall be confined in the penitentiary for not more that two years, or be confined in jail for not more than six months or fined not less than Twenty-five ($25.00) Dollars nor more than Five Hundred ($500.00) Dollars, or be punished by both such fine and imprisonment in jail.”
We have held in Smith v. State, 127 Tex. Cr. R. 59, 75 S. W. (2d) 99; Ellis v. State, 101 Tex. Cr. R. 647, 276 S. W. 703; Bobo v. State, 90 Tex. Cr. R. 397, 235 S. W. 878; O’Brien v. State, 90 Tex. Cr. R. 276, 234 S. W. 668, that under Art. 602 P. C. a husband or father might be prosecuted for neglect and failure to support in the absence of an actual desertion, and' upon such holding the State predicates its contention that Art. 211 C. C. P. (supra) on venue is applicable here, construing Art. 603 P. C. to relate to prosecutions for desertion and not to prosecutions for neglect and failure to support.
It is our understanding that a special venue provision will control over a general venue statute. It is observed that Art. 602 P. C. is in Chapter 3. Immediately following is Art. 603 P. C. which is in the same Chapter 3, and reads:
*331“An offense under this chapter shall be held to have been committed * * *” — (see original opinion for said article in full). There can be no question that whether the prosecution be for “desertion” or for “neglect and failure to support,” it is in either event predicated on the provisions of Chapter 3. Hence we are forced to the conclusion that the special provision of Art. 603 P. C. is alone applicable here, and that under the plain terms thereof the present prosecution was prematurely instituted. It may be that the Legislature in enacting said statute did not foresee a state of facts as is here present, but the statute is nevertheless controlling.
The State’s motion for rehearing is overruled.